 

Exhibit 10.4

 

Aon Corporation

2008 Executive Committee Incentive Plan

 

Overview

Since 2001, Aon has maintained its Omnibus Incentive Plan to encourage the
highest level of performance of its executives through the establishment of
quantifiable performance goals.  Awards granted under the Omnibus Incentive Plan
are intended to qualify as deductible “performance-based” compensation pursuant
to Section 162(m) of the Code.  This Plan was adopted by the Committee,
effective January 1, 2008, as a sub-plan to the Omnibus Incentive Plan to
determine the funding and form of distribution of awards under such plan.

 

Performance Period

The Plan is based on successive calendar-year performance periods beginning
January 1, 2008.

 

Eligibility

All members of Aon’s Executive Committee are eligible to participate in the Plan
if they: (a) are actively employed by Aon as of the last day of the calendar
year; (b) are on an approved leave of absence as of the last day of the calendar
year; (c) retired from Aon at or after age 55 during the calendar year; or
(d) terminated employment on account of death or Total and Permanent Disability
during the calendar year.  The Committee may modify the eligibility criteria as
it deems necessary or appropriate.

 

Award Calculation

At the beginning of each calendar year, the Committee will approve a “target
incentive award” for each participant as a percentage of his or her base
salary.  The Committee will also establish corporate performance metrics
applicable to the funding of incentive awards under the Plan, and those metrics
may include:  (1) the achievement of a specified pre-tax net income from ongoing
operations; (2) the growth in pre-tax net income from ongoing operations as
compare to the prior year; (3) organic revenue growth; and/or (4) any other
factors as determined by the Committee in its sole discretion.  In addition,
business unit, functional and individual performance metrics may be established
and assigned weights to guide the Committee in its allocation of awards to
participants.

 

After the close of the calendar year, awards to participants will be determined
in the sole discretion of the Committee and paid to participants.  Awards will
be funded in accordance with the corporate performance criteria adopted by the
Committee.  Awards will be allocated in the sole discretion of the Committee
taking into account the participants’ target incentive awards and achievement of
the assigned metrics.  Any resulting awards will be paid pursuant to the terms
and conditions of the Omnibus Incentive Plan.  In no event may an award to a
participant exceed the maximum set forth in the Omnibus Incentive Plan (i.e. $5
million).

 

Payout Process

After the awards are determined by the Committee, they will be paid out partly
in cash and partly in restricted stock units of Aon common stock pursuant to the
Stock Plan, unless Aon is contractually obligated to provide a participant’s
award fully in cash.  Awards up to 100% of the target incentive award will be
paid 80% in cash and 20% in restricted stock units.  Awards exceeding 100% of
the target incentive award will be paid 80% in cash and 20% in restricted stock
units up to the target incentive award, and any portion of the award exceeding
the target incentive award will be paid 50% in cash and 50% in restricted stock
units.  The restricted stock units will be subject to the terms and conditions
established by the Committee; provided, however, that they will vest in three
equal installments on each of the first through third anniversaries of the date
of grant.  The Committee may modify the manner of distribution for an individual
participant or one or more groups of participants as it deems necessary or
appropriate.

 

A participant will have no right to an award until it is paid.

 

--------------------------------------------------------------------------------


 

Administration

It is expressly understood that the Committee has the discretionary authority to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan, all of which will be binding upon the
participant.  The Committee has the sole discretion to set the Target Award
Percentage for each participant and to determine any final award payment.

 

General Provisions

This Plan constitutes a legal document which governs all matters involved with
its interpretation and administration and superseded any writing or
representation inconsistent with its terms.

 

To the extent not preempted by federal law, this Plan will be construed in
accordance with, and subject to, the laws of the state of Illinois without
regard to any conflict of laws principles.  Any legal action related to this
Plan must be brought in a federal or state court located in Illinois.

 

All awards will be subject to applicable withholding taxes and other required
deductions.

 

Participants may not assign, transfer, sell, pledge or otherwise alienate their
award opportunities, other than by will or by the laws of descent and
distribution.  Any award payable on behalf of a deceased participant will be
paid to the participant’s estate.

 

Aon is not required to establish a separate account or fund or to make any other
segregation of its assets in connection with awards that could become payable
under this Plan.  Participants will have rights with regard to earned but unpaid
awards that are no greater than the rights of unsecured general creditors.

 

Reservation and Retention of Company Rights

Participation in this Plan will not give a participant any right to be retained
in the employ of Aon.  No employee will at any time have a right to be selected
for participation in another performance-based incentive program, including any
future program, on account of his or her participation in this Plan.

 

All awards under this Plan are gratuitous in nature and will not become part of
any employment condition or contract.

 

The Committee reserves the right to amend or terminate this Plan, prospectively
or retroactively, at any time and for any reason.

 

Omnibus Incentive Plan and Stock Plan Control

In the event of any inconsistency between this Plan and the Omnibus Incentive
Plan or the Stock Plan, the Omnibus Incentive Plan or the Stock Plan, as
applicable, will control unless otherwise specified herein.

 

Definitions

“Aon” means Aon Corporation, a Delaware corporation, and its operating
subsidiaries and affiliates.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Organization and Compensation Committee of the Board of
Directors of Aon.

 

“Executive Committee” means the committee comprised of senior members of Aon’s
management team as established from time to time.

 

“Omnibus Incentive Plan” means the 2001 Senior Officer Incentive Compensation
Plan, as amended and restated effective January 1, 2006.

 

 

2

--------------------------------------------------------------------------------


 

“Organic Revenue Growth” means the growth in revenue exclusive of the impact of
foreign exchange rate changes, acquisitions, divestitures, transfers between
business units, investment income, reimbursable expenses, and unusual items.

 

“Pre-tax income from ongoing operations” means such term calculated according to
GAAP and as adjusted for certain extraordinary or special items, in the form and
manner determined in the sole discretion of the Committee and in compliance with
IRS regulations, including, but not limited to: changes in accounting principles
or other such laws or provisions affecting reported results; large and unusual
investment gains or losses; large and unusual legal or regulatory claims or
expenses; restructuring initiatives; other extraordinary expenses as discussed
with or among Aon’s Board of Directors; mergers, acquisitions or dispositions of
businesses; and any other item identified in the audited financial statements,
including footnotes, or the Management Discussion and Analysis section of Aon’s
annual report.

 

“Stock Plan” means the 2001 Aon Stock Incentive Plan, as amended and re-approved
by Aon’s stockholders at the 2006 annual meeting of stockholders, or any
successor plan.

 

“Total and Permanent Disability” means (a) for US employees, entitlement to
long-term disability benefits under Aon’s program as amended from time to time,
and (b) for non-US employees, as established by applicable company policy or as
required by local law or regulations.

 

If a term is used but not defined, it has the meaning given such term in the
Omnibus Incentive Plan.

 

 

 

3

--------------------------------------------------------------------------------